Exhibit 10.1

[g20150528211353255647.jpg]

 

Grantee:

 

Grant Date:  February 25, 2015

 

 

 

Number of Shares:

 

Vesting Day:  March 1, 2016

 

Dear                   :

 

Re: Restricted Stock Award - Fiscal Year Ending January 2, 2016

 

I am pleased to inform you that SpartanNash Company, a Michigan corporation,
(“SpartanNash” or the “Company”) has granted to you the number of restricted
shares of SpartanNash Common Stock described above under the Company’s Stock
Incentive Plan of 2005 (the “Plan”).  By accepting this grant, you agree that
the restricted stock is subject to the terms and conditions of this letter and
the Plan (which are incorporated into this letter by reference).  If there is
any conflict between the terms of the Plan and this letter, the terms of the
Plan will control.

 

1.    Restricted Stock Grant. SpartanNash grants to you shares of the Company’s
Common Stock, no par value, all of which are subject to restrictions imposed
under this letter and the Plan (the “Restricted Stock”).  This grant of
Restricted Stock shall not confer any right to you to be granted Restricted
Stock or other awards in the future under the Plan.

 

2.    Restrictions.  The Restricted Stock is subject to the following transfer
and forfeiture conditions (“Restrictions”), which will lapse, if at all, as
described in the “Lapse of Restrictions” section below.  The period during which
Restricted Stock is subject to the Restrictions imposed by the Plan and under
this letter is referred to in this letter as the “Restricted Period.”

 

(a)    Until the Restrictions lapse as set forth in paragraphs (a), (b), (c) or
(d) under Lapse of Restrictions below, the Restricted Stock generally is not
transferable by you except by will or according to the laws of descent and
distribution.  All rights with respect to the Restricted Stock are exercisable
during your lifetime only by you, your guardian, or your legal representative.

 

(b)    Any shares of Restricted Stock for which the Restrictions have not lapsed
will automatically be forfeited without consideration upon the termination of
your service as a director of SpartanNash for any reason, except as otherwise
provided in this letter.

 

(c)    If you enter into Competition (as defined in the Plan) with SpartanNash,
all shares of Restricted Stock still subject to Restrictions will automatically
be forfeited without consideration.  The Committee (as defined in the Plan) or
officers designated by the Committee have absolute discretion to determine
whether you have entered into Competition with SpartanNash.

 

--------------------------------------------------------------------------------

 

 

3.    Lapse of Restrictions.

 

(a)    Except as otherwise provided in this letter, and so long as you continue
as a director of SpartanNash, the Restrictions imposed on the Restricted Stock
shall lapse on March 1, 2016.

 

(b)    Notwithstanding anything to the contrary in this letter, upon termination
of your service as a director of SpartanNash due to your death or disability,
the Restrictions applicable to any shares of Restricted Stock will lapse
automatically and the Restricted Stock will vest and no longer be subject to
forfeiture.  For purposes of this letter you would be deemed to be “disabled”
if, by reason of accident, physical illness or mental illness, you are unable to
fulfill your normal responsibilities as a director of SpartanNash for a
continuous period of 180 days.

 

(c)    Notwithstanding anything to the contrary in this letter, the Restrictions
imposed on the Restricted Stock will lapse, and the Restricted Stock will vest
and no longer be subject to forfeiture, if during the Restricted Period you
shall have completed the term of the directorship for which you shall have been
most recently elected, you have been a director for at least ten years, and you
no longer continue as a director with SpartanNash.  

 

(d)    Notwithstanding anything to the contrary in this letter, in the event of
a Change in Control (as defined in the Plan), the Restrictions imposed on the
Restricted Stock will lapse, and the Restricted Stock will vest and no longer be
subject to forfeiture in accordance with the terms of the Plan.

 

4.    Shareholder Rights.  During the Restricted Period, you shall have all
voting, dividend, liquidation, and other rights with respect to the Restricted
Stock held of record by you as if you held unrestricted Common Stock; provided,
however, that the unvested portion of any Restricted Stock award shall be
subject to any restrictions on transferability or risks of forfeiture imposed
pursuant to this letter or the Plan.  Any non-cash dividends or distributions
paid with respect to unvested Restricted Stock shall be subject to the same
restrictions as those relating to the Restricted Stock granted to you under this
letter agreement.  After the Restrictions applicable to the Restricted Stock
lapse, you shall have all shareholder rights, including the right to transfer
the shares, subject to such conditions as SpartanNash may reasonably specify to
ensure compliance with federal and state securities laws.

 

5.    Uncertificated Shares.  Your  shares of Restricted Stock are being issued
without a paper certificate.  The Restricted Stock will be registered in your
name in SpartanNash’s books and records and reflected on the account statements
issued to you by Morgan Stanley Smith Barney (or other financial
intermediary).  The Company is formed under the laws of the State of
Michigan.  The Company will furnish to you upon request and without charge a
full statement of the designation, relative rights, preferences, and limitations
of the shares of each class authorized to be issued, the designation, relative
rights, preferences, and limitations of each series so far as the same have been
prescribed, and the authority of the SpartanNash’s Board of Directors to
designate and prescribe the relative rights, preferences, and limitations of
other series.  If you have any questions, please contact the Company’s Director
of Benefits.

2

 

--------------------------------------------------------------------------------

 

 

6.    Certifications.  You represent and warrant that you are acquiring the
Restricted Stock for your own account and investment and without any intent to
resell or distribute the Restricted Stock.  You shall not resell or distribute
the Restricted Stock after any Restricted Period except in compliance with such
conditions as SpartanNash may reasonably specify to ensure compliance with
federal and state securities laws.

 

7.    Withholding.  Because you are a non-employee director, SpartanNash will
not make any provision for the withholding of federal, state, or local taxes in
connection with the grant or vesting of the Restricted Stock.  SpartanNash will
provide you with a completed IRS Form 1099 reporting non-employee compensation
and certain other payments made to you by SpartanNash for your service as a
director, including payments in connection with the Restricted Stock.  You are
responsible for your tax obligations in connection with the grant and vesting of
the Restricted Stock, and SpartanNash recommends that you consult with your tax
advisor.  

 

8.    Binding Effect; Amendment.  This letter and the Plan shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
heirs, successors and permitted assigns.  This letter agreement shall not be
modified except in a writing executed by you and SpartanNash.

 

9.    Prohibition on Hedging or Pledging.  This award is subject to the
Company’s policy prohibiting pledging of the Company’s stock and transactions
that are designed to hedge or offset declines in the market value of the
Company’s stock.    

 

10.  Miscellaneous.

 

(a)    This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan.  The Committee shall have the right to impose such restrictions on any
shares acquired pursuant to this letter, as it may deem advisable, including,
without limitation, restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares.  It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this letter, all of which shall be binding
upon you.

 

(b)    The Board may terminate, amend, or modify the Plan in accordance with the
terms of the Plan.

 

(c)    You agree to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising your rights under
this letter.  This letter shall be subject to all applicable laws, rules, and
regulations, Nasdaq Marketplace Rules, and to such approvals by any governmental
agencies, The Nasdaq Stock Market or any other national securities exchanges as
may be required.

 

3

 

--------------------------------------------------------------------------------

 

(d)    To the extent not preempted by federal law, this letter shall be governed
by, and construed in accordance with, the laws of the state of Michigan.

 

 

Very truly yours,

 

/s/ Dennis Eidson

 

 

 

Dennis Eidson

 

President & Chief Executive Officer

 

4

 